THE THIRTEENTH COURT OF APPEALS

                                   13-19-00393-CV


                            CESAR DE LEON
                                   v.
               BROWNSVILLE GMS, LTD. AND MICHAEL BENNETT


                                   On Appeal from the
                    445th District Court of Cameron County, Texas
                      Trial Court Cause No. 2019-DCL-02693-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are adjudged against appellees.

      We further order this decision certified below for observance.

May 6, 2021